DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“acquirer”, “determiner” and “notifier” in claims 1-3, 5, 6, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the display device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the display device refers to a display device that displays the information represent the vehicles and is interpreted as such.
Claim 8 recites the limitation "the display device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the display device refers to a display device that displays the information represent the vehicles and is interpreted as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2017/0129403 A1).
For claim 1, Lavoie discloses a towing assistance device comprising: an acquirer that acquires a coupling angle between a towing vehicle and a towed vehicle (Fig. 2, paragraph 0023, 0025, where the hitch angle between the towing vehicle and the towed vehicle is determined); 
a determiner that determines whether the towed vehicle is movable backward in a coupling posture, when the towing vehicle is moved backward at a current steering angle (Paragraph 0030, where the current steering angle is determined during backward moving, 0032, where the control system determine whether the towed vehicle is movable backward in the current posture); and a notifier that issues information on a steering angle at which the towed vehicle is movable backward in the coupling posture, among selectable steering angles of the towing vehicle (Paragraph 0032, 0034, where alert can be generated in various forms including visual, auditory, and tactile warnings to notify the towed vehicle is movable backward in the hitch angle or position, among various steering angles that can be selected by the towing vehicle).
Lavoie does not explicitly disclose the coupling posture with the coupling angle maintained. However, it would have been obvious for one of ordinary skill in the art the determination of whether the towed vehicle is movable backward in the coupling posture corresponds to the current coupling angle between the towing and towed vehicles and that the towed vehicle would be movable backward when that same coupling angle can be maintained. In another word, if it is determined that the currently determined coupling angles between the towing and towed vehicle allows the towed vehicle to be movable backward, the towed vehicle would be continued to be movable backward if the coupling angles are maintained.

For claim 3, Lavoie discloses the acquirer acquires the coupling angle from image data of a region including at least a coupling part of the towing vehicle and the towed vehicle (Fig. 2, paragraph 0025, 0026, where the coupling angle can be obtained using image data).

For claim 5, Lavoie discloses the notifier issues information on a balancing steering angle and information on a non-balancing steering angle by changing a mode of a steering wheel of the towing vehicle, the balancing steering angle representing an angle at which the towed vehicle is movable backward in the coupling posture, the non-balancing steering angle representing an angle at which the towed vehicle is not movable backward in the coupling posture (Paragraph 0032, 0034, where the system issue tactile warnings based on the on the determination of whether the towed vehicle backup conditions is acceptable).

For claim 6, Lavoie discloses the notifier issues information on a balancing steering angle and information on a non-balancing steering angle in different voice modes, the balancing steering angle representing an angle at which the towed vehicle is movable backward in the coupling posture, the non-balancing steering angle representing an angle at which the towed vehicle is not movable backward in the coupling posture (Paragraph 0032, 0034, where the system can issue audible alerts based on the on the various the towed vehicle backup conditions).

For claim 10, Lavoie discloses upon issuance of a notification request for information on a steering angle at which the towed vehicle is movable backward in the coupling posture and being unable to acquire the coupling angle between the towing vehicle and the towed vehicle, the notifier may use alternative means including other sensors and/or calculations in estimating the hitch angle (Paragraph 0027) or notify the driver of the failure condition via alert signal (Paragraph 0032), but does not explicitly disclose the notifier refrains from issuing the information. However, it would have been obvious for one of ordinary skill in the art the issuance of the alert signal to notify the failure condition is not providing the erroneous information for the driver and that it would have been an obvious choice to not provide erroneous information to the driver as an alternative to use other means to provide an estimated parameter.

For claim 11, Lavoie discloses when, in moving backward, the towing vehicle cannot transition, with a steering in an allowable steering range, to a balancing steering angle at which the towing vehicle and the towed vehicle are movable backward in the coupling posture at the maintained coupling angle, the notifier issues the information in a mode different from a mode when the towing vehicle is movable to the balancing steering angle (Paragraph 0032, where the notifier issues different alert signal corresponding to notification of an actual, impending, and/or anticipated unacceptable trailer backup condition, including the trailer transitioning into jackknife condition). 

Claims 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2017/0129403 A1) as applied to claim 1 above, and further in view of Bradley et al. (US 2016/0059888 A1).
For claim 2, Lavoie discloses the determination whether the towed vehicle is movable backward in the coupling posture, from a positional relationship between the towing vehicle and the towed vehicle, based on vehicle steering angle, wheelbase and trailer length (Paragraph 0032), but does not specifically disclose acquires a first turning center of the towing vehicle and a second turning center of the towed vehicle to determine whether the towed vehicle is movable backward in the coupling posture, from a positional relationship between the first turning center and the second turning center, the first turning center being defined by the steering angle of the towing vehicle and a wheelbase length of the towing vehicle, the second turning center being defined by the coupling angle and a wheelbase length of the towed vehicle. However, it would have been obvious for one of ordinary skill in the art the positional relationship between the towing and towed vehicle are based on the well known vehicle kinematics model that utilizes various vehicle parameters including the steering angle, wheelbase and lengths. Even so, Bradley in the same field of the art discloses acquires a first turning center of the towing vehicle and a second turning center of the towed vehicle to determine whether the towed vehicle is movable backward in the coupling posture, from a positional relationship between the first turning center and the second turning center, the first turning center being defined by the steering angle of the towing vehicle and a wheelbase length of the towing vehicle, the second turning center being defined by the coupling angle and a wheelbase length of the towed vehicle (Fig. 3, paragraph 0066-0082). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to acquires turning centers of the towing and towed vehicle to determine if the towed vehicle is movable backward based on the relationship model defined by steering angle, wheelbase length of the vehicle, taught by Bradley to accurately determine the relative positions between the vehicles with specific parameters with respect to the vehicles and their kinematic models.

For claim 4, Lavoie discloses a display device assisting the backup moving of the vehicles at current steering angle (Fig. 7, and determining predicted motion line corresponding to the towing vehicle in the backward movement of the towing vehicle at the current steering angle (Fig. 3, 4), but does not specifically displays a predicted motion line on a display device, the predicted motion line being of the towing vehicle in the backward movement of the towing vehicle at the current steering angle, and 
displays information on a balancing steering angle and information on a non-balancing steering angle with the predicted motion line in different display modes, the balancing steering angle representing an angle at which the towed vehicle is movable backward in the coupling posture, the non-balancing steering angle representing an angle at which the towed vehicle is not movable backward in the coupling posture. 
Bradley in the same field of the art discloses displays a predicted motion line on a display device, the predicted motion line being of the towing vehicle in the backward movement of the towing vehicle at the current steering angle (Fig. 4, 5, paragraph 0090), and 
displays information on a balancing steering angle and information on a non-balancing steering angle with the predicted motion line in different display modes, the balancing steering angle representing an angle at which the towed vehicle is movable backward in the coupling posture, the non-balancing steering angle representing an angle at which the towed vehicle is not movable backward in the coupling posture (Fig. 4, paragraph 0076, 0082, 0088, where the guidance module displays maximum permissible steering angle and inform the inhibition the selection of trailer travel which is greater than the maximum permissible hitch angle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to displays a predicted motion line of a display device, representing the backward movement of the towing vehicle at the current steering angle, and displays information on a balancing steering angle and information on a non-balancing steering angle with the predicted motion line in different display modes, taught by Bradley to assist the driver of useful and safety information regarding the movements and positions of the towing vehicle.

For claim 7, Lavoie does not specifically disclose the notifier: displays, on the display device, an image representing at least the towed vehicle, and displays, together with the image, as a non-balancing steering angle at which the towed vehicle is not movable backward in the coupling posture, at least one of a turning direction of the towed vehicle moving backward and a magnitude of a difference from the balancing steering angle at which the towed vehicle is movable backward in the coupling posture.
Bradley in the same field of the art discloses displays, on the display device, an image representing at least the towed vehicle, and displays, together with the image, as a non-balancing steering angle at which the towed vehicle is not movable backward in the coupling posture, at least one of a turning direction of the towed vehicle moving backward and a magnitude of a difference from the balancing steering angle at which the towed vehicle is movable backward in the coupling posture (Fig. 4, paragraph 0026, 0055, where the image would represent the towed vehicle, which is omitted for clarity of the information and features being presented. The turning direction of the towed vehicle moving backward and the magnitude of the difference from the balancing steering angle are presented by the arrows representing the actual trailer positions/directions and desired direction can be gauged between the differences between the arrows. The non-balancing steering angle which the towed vehicle is not movable backward are presented when the trailer positions extend beyond the maximum angles). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to display images representing at least the towed vehicle, and displays, together with the image, as a non-balancing steering angle at which the towed vehicle is not movable backward in the coupling posture, at least one of a turning direction of the towed vehicle moving backward and a magnitude of a difference from the balancing steering angle at which the towed vehicle is movable backward in the coupling posture, taught by Bradley to provide the driver with an intuitive representations of the conditions of whether the towed vehicle being movable backward using the display.

For claim 8, Laovie does not specifically disclose displays an image representing at least the towed vehicle on the display device, and displays an indicator on the image in a superimposed manner, the indicator being stationary in a given position with respect to the towing vehicle and serving as a comparative criterion for behavioral change of the towed vehicle moving backward. Bradley in the same field of the art discloses displays an image representing at least the towed vehicle on the display device, and displays an indicator on the image in a superimposed manner, the indicator being stationary in a given position with respect to the towing vehicle and serving as a comparative criterion for behavioral change of the towed vehicle moving backward (Fig. 4, 5, paragraph 0026, 0043, where indicators on the image are displayed in superimposed manner given position with respect to the towing vehicle and providing comparative criterion for behavioral change of the towed vehicle moving backward). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to display an image representing at least the towed vehicle on the display device, and displays an indicator on the image in a superimposed manner, the indicator being stationary in a given position with respect to the towing vehicle and serving as a comparative criterion for behavioral change of the towed vehicle moving backward, taught by Bradley to provide an intuitive display for the driver to assess the situation between the towing and towed vehicle and assisting the driver to manipulate the vehicles while moving backward.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2017/0129403 A1) as applied to claim 1 above, and further in view of Skvarce et al. (US 2013/0158863 A1).
For claim 9, Lavoie does not specifically disclose displays, on a display device, an actual image based on image data of a region including a coupling part of the towing vehicle and the towed vehicle, and an overhead image of the towing vehicle and the towed vehicle coupled at the coupling angle based on the image data. Skvarce in the same field of the art discloses displays, on a display device, an actual image based on image data of a region including a coupling part of the towing vehicle and the towed vehicle (Fig. 3, paragraph 0004, 0005, 0022, 0023), and an overhead image of the towing vehicle and the towed vehicle coupled at the coupling angle based on the image data (Fig. 2, paragraph 0017). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to display an actual image based on image data of a region including a coupling part of the towing vehicle and the towed vehicle, and an overhead image of the towing vehicle and the towed vehicle coupled at the coupling angle based on the image data, taught by Skvarce better assist the driver in backing the towed vehicle with views surrounding the vehicles and their predicted trajectories.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 (US 2004/0215374 A1) Shepard discloses the system issuing different alert information when the towed vehicle cannot transition to a balanced steering angle.
(US 2017/0050672 A1) Gieseke et al. discloses a trailer parking assist system providing bird-eye view and backup assist information for driver.
(US 2021/0158061 A1) Pliefke et al. discloses a vehicle control system for backup trailer having predicted trajectories and transitioning conditions and monitoring notifying driver of various trailer backup conditions.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956  or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661